Citation Nr: 0832794	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-07 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an extension of educational benefits under 
Chapter 30, Title 38, United States Code (Montgomery GI 
Bill).


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
September 2002.  The veteran also had inactive duty from June 
1998 to September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  The claims folder was 
subsequently transferred to the RO in Houston, Texas.  

The Board notes that the veteran requested to have a personal 
hearing before a Veterans Law Judge at the RO in his formal 
appeal to the Board.  He was scheduled for a travel board 
hearing to be held at the RO on August 12, 2008.  The record 
reflects that he failed to report for the scheduled hearing.  
The Board finds that there is no Board hearing request 
pending at this time.  38 C.F.R. § 20.702(d) (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran received educational benefits under Chapter 
30 in excess of 36 months.  


CONCLUSION OF LAW

Entitlement to additional education assistance benefits under 
Chapter 30, Title 38, United States Code is not warranted.  
38 U.S.C.A. §§ 3011, 3013 (West 2002); 38 C.F.R. §§ 21.7072, 
21.7135 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As a preliminary matter, the Board observes that the record 
on appeal does not reflect that the veteran was notified of 
the Veterans Claims Assistance Act of 2000 (VCAA) as required 
by 38 U.S.C.A. § 5103(a).  However, upon further review, it 
is not clear that such notice is required in this case since 
the benefits sought are found in Chapter 30 of Title 38, 
United States Code.  See Simms v. Nicholson, 19 Vet. App. 
453, 456 (2007) (holding that the VCAA applied only to the 
award of benefits under Chapter 51, Title 38, United States 
Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the 
notice and duty to assist provisions of the [VCAA] . . . are 
relevant to a different Chapter of Title 38 and do not apply 
to this appeal).  

In addition, as will be explained below, the law, and not the 
evidence, is dispositive in this case.  The Court of Appeals 
for Veterans Claims (Court) has held that where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); Smith 
v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on 
appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where 
law, not the factual evidence, is dispositive).  Therefore, 
the Board finds that no further action is necessary under the 
VCAA since it is the law, not the evidence, that is 
dispositive in this case.  

II.  Decision  

The facts in this case are not in dispute.  In January 2002, 
the veteran submitted a VA Form 22-1990, Application for VA 
Education Benefits, requesting basic educational assistance 
benefits for enrollment at the University of Maryland 
University College.  The RO notified the veteran that he was 
entitled to benefits for an approved program of education or 
training under the Montgomery GI Bill (MGIB) for 36 months.  
Thereafter, the veteran terminated his educational training 
at the University of Maryland University College in September 
2002 and began taking finance courses at Tarrant County 
College in Hurst, Texas.  

In May 2005, the veteran submitted a second VA Form 22-1990, 
Application for VA Education Benefits, requesting educational 
benefits for enrollment at Texas A&M University at Corpus 
Christi.  He indicated a start date of August 2005 with a 
course of study in communications.  As of June 13, 2005, the 
RO determined that the veteran had 15 months and 14 days 
remaining of his Chapter 30 benefits.  

In October 2006, the veteran requested an extension of 
benefits, noting that his MGIB benefits would expire on 
December 14, 2006.  As previously noted, the RO denied the 
veteran's request for an extension in November 2006.  The RO 
explained that his educational benefits under Chapter 30 were 
exhausted as of December 10, 2006, but he received benefits 
until the end of his school term, which was on December 13, 
2006.  That determination is consistent with 38 C.F.R. 
§ 21.7135(s), which provides that where an individual who is 
enrolled in an educational institution regularly operated on 
the quarter or semester system exhausts his or her 
entitlement under Chapter 30, the discontinuance date shall 
be the last day of the quarter or semester in which the 
entitlement is exhausted.  

The veteran here seeks an extension of benefits for one 
semester.  Generally, each individual entitled to basic 
educational assistance under Chapter 30 is entitled to 36 
months of educational assistance benefits or the equivalent 
in part-time education assistance.  38 U.S.C.A. §§ 3011, 
3013(a)(1) (West 2002); 38 C.F.R. § 21.7072(a) (2007).

Several exceptions to the 36-month rule are provided by law; 
however, the veteran does not argue nor does the evidence 
show that any of these exceptions are applicable to his case, 
and such provisions generally translate into less than 36 
months of entitlement.  The exceptions pertain to individuals 
who were discharged for a service-connected disability, a 
medical condition which preexisted service, hardship, or 
involuntarily for convenience of the Government as a result 
of a reduction in force, see 38 C.F.R. § 21.7072(b), whose 
entitlement under Chapter 30 was based on service in the 
Selected Reserve, see 38 C.F.R. § 21.7072(c), whose 
entitlement was affected by a failure to complete required 
Selected Reserve service, see 38 C.F.R. § 21.7072(d), and who 
established eligibility for Chapter 30 benefits during the 
open period or before involuntary separation, see 38 C.F.R. § 
21.7073.  
However, these exceptions are not applicable under the facts 
of this case.  

In denying this appeal, the Board acknowledges the veteran's 
financial concerns pertaining to his goal of receiving his 
degree in communication.  However, there is no applicable 
provision of the law that would extend the number of months 
of educational assistance.  The regulatory criteria and legal 
precedent governing the receipt of Chapter 30 educational 
assistance benefits are clear and specific, and the Board is 
bound by these criteria.  38 U.S.C.A. § 7104(c).  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Where the law, rather than the 
facts, is dispositive, the benefit of the doubt provisions as 
set forth in 38 U.S.C.A. § 5107(b) are not for application.  


ORDER

Entitlement to an extension of educational benefits under 
Chapter 30, Title 38, United States Code (Montgomery GI Bill) 
is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


